Citation Nr: 0417366	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for obstructive lung 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for a skin condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from December 1974 until May 
1990.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

These matters were previously before the Board in June 2003.  
At that time, a remand was ordered to accomplish further 
development.  

It is also observed that the veteran was scheduled for a 
hearing before a Member of the Board in June 2002.  However, 
the veteran did not report to that hearing, and her 
representative withdrew the hearing request.


FINDINGS OF FACT

1.  During the rating period on appeal, the veteran's 
obstructive lung disease was manifested by a post 
bronchodilator FEV-1 of 45, 62, 52 and 58 percent of 
predicted value and a post bronchodilator FEV-1/FVC ratio of 
95, 85, 60 and 70 percent predicted value; there were no 
findings of cor pulmonale, right ventricular hypertrophy, or 
respiratory failure, and the veteran did not require 
supplemental oxygen therapy.  

2.  The veteran's service-connected skin disability, variably 
diagnosed as intertrigo, probable scleredema, acanthosis 
nigricanus and eczema, is currently productive of complaints 
of multiple rashes with intermittent flaring; objectively, 
none of the rashes covered more than 4 percent of the 
veteran's body or more than 15 percent of an exposed area of 
the body.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for obstructive lung disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6604 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a skin condition variably diagnosed as 
intertrigo, probable scleredema, acanthosis nigricanus and 
eczema have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(effective prior to, and from, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated in October 2002, March 2003 and 
June 2003 apprised the veteran of the information and 
evidence needed to substantiate her claims, as well as her 
and VA's development responsibilities.  Additionally, the 
appellant was advised to send to the VA any evidence in her 
possession relevant to the issues on appeal.  Moreover, the 
October 2002 correspondence provided the veteran with the 
newly revised rating schedule diagnostic criteria pertinent 
to evaluating her skin claim.  Based on the above, the Board 
finds that the requirements under the VCAA with respect to 
the duty to notify have been satisfied in this case and that 
no further notice is required.

Timing of notice

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, only after the May 2000 rating decision 
on appeal was promulgated did the AOJ, in October 2002, March 
2003 and June 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002, 
March 2003 and June 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Content of Notice

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant in October 2002 specifically contained the "fourth 
element," and the Board finds that the appellant was fully 
notified of the need to give to VA any evidence in her 
possession pertaining to her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports and addenda.  Additionally, the file contains the 
veteran's own statements in support of her claim.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



I.  Entitlement to an increased rating for obstructive lung 
disease.

Factual background

In April 2000, the veteran received a VA pulmonary 
examination.  The veteran reported a long-standing history of 
respiratory problems, including asthma.  The veteran had 
particular trouble with hot, humid air, with perfume and with 
the spring and summer seasons.  She complained of chronic 
wheezing and shortness of breath with very minimal activity 
such as slow walking over a distance of 2 blocks or slow 
walking up a single flight of stairs.  She denied any 
productive coughing.  She stated that her last episode of 
asthma flare-up occurred approximately 2 weeks prior and 
required medical treatment.  The veteran's speaking voice was 
still hoarse from that episode.  It was noted that the 
veteran was not incapacitated by her respiratory problems, as 
she forced herself to continue her lifestyle despite her 
condition.

Objectively, heart sounds were noted at the left 
midclavicular line, S1 S2, without rubs or murmurs.  Breath 
sounds were noted bilaterally.  Posterior expiratory wheezes 
were also noted.  Her lungs were clear and the musculature 
was well developed.  Her respiratory effort was good.  A 
chest x-ray, per radiologist, was negative.

Pulmonary function testing (PFT) revealed the following 
results:

FVC- 48% predicted, after bronchodilator
FEV1- 45% predicted, after bronchodilator
FEV1/FVC- 95% predicted, after bronchodilator

Following examination, the interpretation was severe 
obstructive lung disease and mild restrictive lung disease.  
Asthma was also diagnosed.  



Also in April 2000, VA outpatient treatment reports noted 
respiratory complaints.  Her condition was aggravated by 
perfumes, hot steam, and hot/humid temperatures.  She 
complained of difficulty sleeping due to wheezing and 
snoring.  

In a February 2002, the veteran received VA follow-up 
treatment for bronchial asthma and chronic obstructive 
pulmonary disease.  She denied any chest pains or shortness 
of breath.  Physical examination revealed bilaterally clear 
breath sounds in the lungs.  There were no rales or rhonchi.  
The assessment was bronchial asthma, stable.  

An August 2002 VA outpatient treatment report contained 
findings of bilateral scattered rhonchi.  A diagnosis of 
bronchial asthma was rendered.  

In an October 2002 VA outpatient treatment report, the 
veteran's asthma was stable.

In a February 2003 VA treatment record, the veteran reported 
a recent episode of bronchitis.  She was still experiencing a 
sore throat.  Bronchial asthma was diagnosed.  

In March 2003, the veteran was again examined by VA.  She 
reported ongoing episodes of acute dyspnea, precipitated by 
exposure to the cold.  Her symptomatology was accentuated in 
early spring.  The veteran required ongoing use of 
medications.  She complained of constant wheezing.  She also 
reported that her exercise tolerance had decreased over the 
years.  

Pulmonary function testing (PFT) revealed the following 
results:

FVC- 62% predicted, after bronchodilator
FEV1- 62% predicted, after bronchodilator
FEV1/FVC- 85% predicted, after bronchodilator

The examiner noted the veteran had had no response to the 
bronchodilator.



The veteran was examined again by VA in September 2003.  
Pulmonary function testing revealed the following results:

FVC- 73% predicted, after bronchodilator
FEV1- 52% predicted, 52% after bronchodilator
FEV1/FVC- 60% predicted

Following the testing, the veteran was diagnosed with 
moderate to severe obstructive ventilatory defect, with no 
response to bronchodilator.  It was noted that hyperinflation 
and air trapping had improved since the veteran's last 
examination in March 2003.  It was further noted that the 
veteran was unable to perform DLCO testing.

An October 2003 e-mail serves as an addendum to the September 
2003 examination.  In that communication, the VA examiner 
noted that the March and September 2003 examinations yielded 
no evidence of cor pulmonale, right ventricular hypertrophy, 
or respiratory failure.  The examiner also clarified that the 
veteran did not require supplemental oxygen therapy.  

The veteran underwent a pulmonary function study in November 
2003.  It was reported that his FEV-1 was 58 percent of 
predicted value, and his FEV-1/FVC ratio was 70 percent.  His 
diffusion lung capacity was 77 percent of predicted.  The 
impression was that pulmonary function testing was consistent 
with moderate obstructive ventilatory impairment with air-
trapping.  It was noted that there was also mild reduction in 
the diffusion lung capacity.  It was indicated that 
significant improvement was noted after inhaled 
bronchodilators.

A report of a polysomnographic study, performed in November 
2003, noted the veteran's sleep study showed an 
apnea/hypopnea index of 4.7, but that the apnea/hypopnea 
index in the supine position was 6.9.  She also had 
significant oxygen desaturations to 84 percent, and was very 
symptomatic.  

A February 1984 VA progress note reflects the veteran was 
given the option of use of oxygen during the night, or use of 
a continuous positive airway pressure (CPAP) machine.  The 
veteran expressed a preference to use oxygen at night.  It 
was noted she would continue use of an albuterol nebulizer 
for treatment of chronic obstructive pulmonary disease.  She 
was provided nocturnal oxygen equipment in March 2004 due to 
the sleep oxygen desaturation noted in November 2003.

Analysis

The veteran is presently rated at 60 percent under Diagnostic 
Code 6604 for obstructive lung disease.  She contends that 
the severity of that condition has increased such that a 
higher evaluation is warranted.  For the reasons discussed 
below, the Board finds that the veteran's disability picture 
is appropriately reflected in the present rating, and that 
there is no basis for an assignment of the next-higher 100 
percent evaluation. 

As previously stated, the veteran's obstructive lung disease 
is rated under Diagnostic Code 6604.  Under that Code 
section, a 60 percent rating is warranted where clinical 
evidence demonstrates the following: FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires a FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo (echocardiogram) or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, 6604 (2003).  

The objective evidence of record, including VA examinations 
performed in April 2000, March 2003, September 2003, and 
November 2003 fail to establish FEV-1 of less than 40 percent 
of predicted value.  Indeed, FEV-1 was never shown to be 
worse than 45 percent.  The evidence of record similarly 
fails to establish FEV-1/FVC of less than 40 percent.  This 
number was never shown to be lower than 60 percent.  
Furthermore, the competent clinical evidence of record 
clearly states that there were no signs of cor pulmonale, 
right ventricular hypertrophy, or respiratory failure.  There 
is also no evidence to show pulmonary hypertension.  Finally, 
the VA examiner, in his October 2003 addendum, stated that 
the veteran did not need oxygen therapy.  While the veteran 
elected to use nocturnal oxygen, as opposed to continuous 
positive airway pressure, due to sleep oxygen desaturation 
noted in November 2003, this did not represent "required" 
outpatient oxygen therapy, as contemplated in the rating 
criteria for a 100 percent rating.  As the February 2004 VA 
progress note reflects, the veteran was offered the option of 
use of continuous positive airway pressure or oxygen, for her 
nocturnal oxygen desaturation.  At no time was outpatient 
oxygen therapy required.  

Based on the foregoing, it is determined that the veteran's 
obstructive lung disease is not of such severity to warrant 
the next-higher 100 percent evaluation under Diagnostic Code 
6604.  In so finding, it is acknowledged that, the file is 
silent with respect to the DLCO numbers, because the veteran 
was unable to perform that test when it was attempted in 
September 2003.  Nonetheless, the remaining evidence 
overwhelmingly shows that the current 60 percent disability 
rating, rather than the next-higher 100 percent evaluation, 
is appropriate here.  Moreover, no alternate Diagnostic Codes 
serve as a basis for a higher rating in the present case.

Finally, the evidence does not reflect that the veteran's 
obstructive lung disease disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, there is no basis for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In sum, the evidence of record fails to establish a basis for 
a rating in excess of the 60 percent currently assigned under 
Diagnostic Code 6604 for the veteran's obstructive lung 
disease.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Entitlement to an increased rating for a skin condition.

Factual background

The veteran received a VA skin examination in April 2000.  
She complained of recurring seborrhea type dermatitis to the 
scalp.  She also complained of tinea versicolor to the area 
beneath her breasts, and the atipose tissue area of the fold 
of the abdomen and groin area.  Her symptoms were exacerbated 
during hot humid weather.  She also noted an increase in the 
groin and vaginal area with cycling of her menstrual cycle.  
Such rash usually lasted about 7 days.  

Upon physical examination, it appeared that the area of the 
atipose fold and immediately below the breasts were not 
inflamed.  There was slight discoloration, so slight that it 
would not be shown by a color photograph.  It was noted that 
the veteran was not in the midst of her menstrual cycle, so 
that the rash on the groin area was well controlled.  The 
veteran had medication applied at the time.  Regarding the 
scalp, no flaking or bleeding was noted.  The diagnoses were 
tinea versicolor, seborrhea dermatitis and acne vulgaris.  

An October 2001 VA outpatient treatment report noted normal 
skin.  The veteran had no acute complaints at that time.  

In March 2003, the veteran received another VA skin 
examination.  She presented with complaints of a rash under 
her breasts which kept flaring intermittently unless 
medicated powder was applied.  She also complained of scales 
on her scalp.  Finally, she complained of occasional patches 
of itching skin.  

Objectively, the scalp showed no erythema.  Mild scaling was 
noted.  The veteran's face was clear.  There was 
hyperpigmentation of the inframammary region, with no active 
disease at that time.  Old healed excoriations were revealed 
on the veteran's back.  There was mild xerosis.  

Following examination, the veteran was diagnosed with tinea 
on the inframammary region, stable.  She was also diagnosed 
with yeast in groin, stable.  Finally, there was an 
assessment of mild eczema.  

The veteran was most recently examined by VA in September 
2003.  She complained of a rash under her breasts.  She 
commented that the rash flared intermittently unless 
medicated powder was applied.  She also complained of scales 
on her scalp and also of occasional patches of itching skin.  

Objectively, there was no erythema of the scalp.  There was 
mild scaling.  The veteran's face was clear.  There was 
hyperpigmentation of the inframammary region, with no active 
disease.  Review of the veteran's back revealed old healed 
excoriations.  There was mild xerosis.  

Following examination, the veteran was diagnosed with 
seborrheic dermatitis, unrelated to military service, stable.  
Another impression was that of intertrigo in the inframammary 
area, related to excessive skin-on-skin contact from stout 
body habitus.  That condition was also stable.  Finally, the 
veteran was diagnosed with probable scleredema and acanthosis 
nigricans-neck, axillae, both related to diabetes.

In November 2003, an addendum to the above examination was 
added to the claims file.  In that addendum, the VA examiner 
clarified that the veteran's seborrheic dermatitis affected 1 
percent of the veteran's entire body and 10 percent of all 
exposed areas of her body.  The intertrigo affected 4 percent 
of the veteran's entire body and 0 percent of all exposed 
areas of her body.  Her scleredema affected 2 percent of the 
veteran's entire body and 0 percent of all exposed areas of 
her body.  Finally, her acanthosis nigricans affected 4 
percent of the veteran's entire body and 15 percent of all 
exposed areas of her body.  It was also noted that the 
veteran had not received any systemic therapies for her skin 
conditions.



Analysis

The veteran is presently assigned a 10 percent evaluation for 
a skin condition pursuant to Diagnostic Code 7806.  The Board 
notes that 38 C.F.R. § 4.118, governing disabilities of the 
skin, underwent revision effective August 30, 2002.  

Prior to August 30, 2002, Diagnostic Code 7806, for eczema, 
provided for a 10 percent evaluation where the disability is 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation applied if the disability was manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Finally, a maximum 50 percent applied when 
the disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant. 

The evidence of record does not establish exudation or 
constant itching.  The medical evidence further fails to 
reveal that the veteran's skin condition is manifest by 
extensive lesions or marked disfigurement.  Indeed, upon VA 
examination in April 2000, the discoloration of one infected 
area, beneath the veteran's breasts, was so slight that it 
would not have shown up in a color photograph.  Moreover, her 
scalp, another affected area, showed no flaking or bleeding 
at that time.  Her condition was consistently referred to as 
"mild" or "stable."  

Based on the foregoing, the old version of Diagnostic Code 
7806 does not serve as a basis for an increased rating.  
Furthermore, under the version of 38 C.F.R. § 4.118 that 
existed prior to August 30, 2002, no alternate diagnostic 
codes allow for a higher evaluation.  

The Board must next consider whether the newly revised 
version of 38 C.F.R. § 4.118, effective August 30, 2002, 
allows for a higher disability rating from that point onward.  



Under the rating criteria for the new version of Diagnostic 
Code 7806, for dermatitis or eczema, provides for a 10 
percent rating where the disability covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent evaluation applies where the 
disability covers 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  Finally, a 
maximum 60 percent rating is warranted where the disability 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.   That Code section also provides that the disability 
may also be rated as disfigurement of the head, face or neck, 
or as scars, depending upon the predominant disability.  

Therefore, in order to establish entitlement to the next-
higher 30 percent rating under the present formulation of 
Diagnostic Code 7806, the evidence must either show that the 
skin disability covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected or require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Here, a November 2003 addendum to the September 2003 VA skin 
examination indicates that the veteran's seborrheic 
dermatitis affected 1 percent of the veteran's entire body 
and 10 percent of all exposed areas of her body.  The 
intertrigo affected 4 percent of the veteran's entire body 
and 0 percent of all exposed areas of her body.  Her 
scleredema affected 2 percent of the veteran's entire body 
and 0 percent of all exposed areas of her body.  Finally, her 
acanthosis nigricans affected 4 percent of the veteran's 
entire body and 15 percent of all exposed areas of her body.  
Thus, the percentage body surface requirements for the next-
higher evaluation under Diagnostic Code 7806 have not been 
met.  Moreover, the November 2003 addendum noted that the 
veteran had not received any systemic therapies for her skin 
conditions.  Thus, another possible basis for an increase 
under the current Diagnostic Code 7806 has also been 
eliminated.  Finally, while September 2003 examination 
revealed acanthosis nigricanus of the neck, the evidence does 
not establish disfigurement of the neck, precluding 
Diagnostic Code 7800 (as in effect prior to, or from August 
30, 2002) as a basis for a higher evaluation.  A maximum 10 
percent evaluation is for assignment for superficial scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (in effect 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804 (as in effect from August 30, 2002).  
No other Code sections under the revised 38 C.F.R. § 4.118 
are found to apply.

Finally, the evidence does not reflect that the veteran's 
skin condition has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, there 
is no basis for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, neither the old or new versions of 38 C.F.R. 
§ 4.118 allow for a rating in excess of the 10 percent 
presently assigned.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




(CONTINUED ON NEXT PAGE)


ORDER

The schedular criteria having not been met, an increased 
rating for obstructive lung disease is denied.

The schedular criteria having not been met, an increased 
rating for a skin condition variably diagnosed as intertrigo, 
probable scleredema, acanthosis nigricanus and eczema is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



